Exhibit 10.8
 
[neonodelogo2.gif]





Neonode Inc.
2006 Equity Incentive Plan
 
Option Grant Notice
 


Neonode Inc. (the “ Company ”), pursuant to its 2006 Equity Incentive Plan (the
“ Plan ”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below. This option is subject to
all of the terms and conditions as set forth herein and in the Option Agreement,
the Plan, and the Notice of Exercise, all of which are attached hereto and
incorporated herein in their entirety.
 
Optionholder:
 
Date of Grant:
 
Vesting Commencement Date:
 
Number of Shares Subject to Option:
 
Exercise Price (Per Share):
 
Total Exercise Price:
 
Expiration Date:
 

     
Type of Grant:
¨ Incentive Stock Option 1
¨ Nonstatutory Stock Option

 
Exercise Schedule :
1/3 th of the shares vest and become exercisable on the date of grant; the
balance of the shares vest and become exercisable in a series of twenty-four
(24) successive equal monthly installments measured from the date of grant.



Payment:
By one or a combination of the following items (described in the Option
Agreement):

 

 
ý
By cash or check
 
ý
Pursuant to a Regulation T Program if the Shares are publicly traded
 
ý
By delivery of already-owned shares if the Shares are publicly traded
 
¨
By net exercise 2

 
Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Option Grant Notice, the Option
Agreement, and the Plan. Optionholder further acknowledges that as of the Date
of Grant, this Option Grant Notice, the Option Agreement, and the Plan set forth
the entire understanding between Optionholder and the Company regarding the
acquisition of stock in the Company and supersede all prior oral and written
agreements on that subject with the exception of (i) options previously granted
and delivered to Optionholder under the Plan, and (ii) the following agreements
only:
 
Other Agreements:
     

   
1 If this is an Incentive Stock Option, it (plus other outstanding Incentive
Stock Options) cannot be first exercisable for more than $100,000 in value
(measured by exercise price) in any calendar year. Any excess over $100,000 is a
Nonstatutory Stock Option.
2 An Incentive Stock Option may not be exercised by a net exercise arrangement.
 
 
 

--------------------------------------------------------------------------------

 
 

Neonode Inc.   Optionholder:           By:
   
       
  Signature
   
  Signature
Title:
 
  Date:  
 
Date:
    
     

 
Attachments : Option Agreement, 2006 Equity Incentive Plan, and Notice of
Exercise


 

--------------------------------------------------------------------------------